                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ROBERT LAMONT PENNINGTON, JR.,                            )
                                                              )
                    Plaintiff,                                )
                                                              )
    vs.                                                       )             Case No. 19-cv-228-SMY
                                                              )
                                                              )
    MARK FLACK,                                               )
    CITY OF EFFINGHAM,                                        )
    TOM WILLARD,                                              )
    CITY OF COLLINSVILLE,                                     )
    and ILLINOIS STATE POLICE                                 )
    DEPARTMENT,                                               )
                                                              )
                   Defendants.                                )

                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Robert Lamont Pennington, Jr., a pretrial detainee currently being held at Jerome

Combs Detention Center, brings this action for alleged deprivations of his constitutional rights

pursuant to 42 U.S.C. § 1983. Plaintiff’s Complaint raises potential claims related to two January

23, 2018 traffic stops.1 However, Plaintiff has submitted an incomplete Complaint, making it

difficult to assess his proposed claims. Specifically, Plaintiff fails to provide complete allegations

regarding the second traffic stop. As to the second traffic stop, Plaintiff indicates that he would

explain how it violated his constitutional rights, but to do so would “take additional paper and the

instruction[s] say make it brief”.              (Doc. 1, p. 8).          This statement suggests that Plaintiff




1
 Plaintiff’s Complaint indicates that he is currently detained on charges related to those stops. Thus, even if Plaintiff’s
claims are viable, he cannot raise the claims in federal court while the criminal case is still ongoing under the abstention
doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971 Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013).
The claims would remain stayed until the conclusion of the state criminal proceedings. Id.

                                                             1
misunderstood the Court’s Civil Rights Complaint Form, which directs litigants to “briefly” state

the facts. As it appears Plaintiff was confused by the directions and failed to submit a complete

Complaint as a result, the Court will defer screening the Complaint pursuant to 28 U.S.C. § 1915A

and will give Plaintiff an opportunity to submit an amended complaint that completely sets forth

the basis for his claims. If Plaintiff chooses not to submit an amended complaint as set forth below,

the Court will proceed with screening the instant Complaint.

       Accordingly, Plaintiff is GRANTED leave to file a “First Amended Complaint” on or

before June 28, 2019. Should Plaintiff choose not to file an amended complaint within the allotted

time, the Court will review Plaintiff’s claims as stated in his original complaint.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint.

Thus, the First Amended Complaint must stand on its own, without reference to any previous

pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider along with the

First Amended Complaint.        The First Amended Complaint is subject to review pursuant to

28 U.S.C. § 1915A. To assist Plaintiff in drafting his First Amended Complaint, the Clerk is

DIRECTED to mail Plaintiff a blank civil rights complaint form for use in preparing the First

Amended Complaint.

       IT IS SO ORDERED.

       DATED: 5/31/2019

                                                      /s/ Staci M. Yandle
                                                      United States District Judge




                                                  2
